Case 2:19-cv-12423-DPH-EAS ECF No. 25, PageID.285 Filed 01/04/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

ANDREW DEAN JOHNSON,

      Petitioner,               Civil No. 2:19-CV-12423
                                HONORABLE DENISE PAGE HOOD
v.                              CHIEF UNITED STATES DISTRICT JUDGE

CATHERINE S. BAUMAN,

     Respondent,
___________________________________/

     OPINION AND ORDER DENYING AS MOOT THE MOTION TO
             PROCEED IN FORMA PAUPERIS ON APPEAL
      Andrew Dean Johnson, (“Petitioner”), confined at the Newberry Correctional

Facility in Newberry, Michigan, filed a petition for a writ of habeas corpus pursuant

to 28 U.S.C. § 2254 through attorney David L. Moffitt. On September 30, 2020, the

Court summarily dismissed the petition without prejudice because petitioner failed

to exhaust his state court remedies. The Court denied petitioner a certificate of

appealability but granted him leave to appeal in forma pauperis. Johnson v. Bauman,

No. 2:19-CV-12423, 2020 WL 5819567 (E.D. Mich. Sept. 30, 2020).

      Petitioner has now filed a motion to proceed in forma pauperis on appeal.

      This Court already granted petitioner leave to appeal in forma pauperis, it is

thus unnecessary for petitioner to again obtain permission to proceed in forma

pauperis on appeal. Petitioner’s current motion to proceed in forma pauperis on



                                         1
Case 2:19-cv-12423-DPH-EAS ECF No. 25, PageID.286 Filed 01/04/21 Page 2 of 2




appeal (ECF No. 24) will therefore be denied as moot. See McMillan v. McKune, 16

F. App’x. 896, 897 (10th Cir. 2001).

                               s/Denise Page Hood
                               Chief Judge, United States District
Dated: January 4, 2021




                                        2
